Citation Nr: 1725204	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-45 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left clavicle disorder.

3.  Entitlement to service connection for a gallbladder disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to February 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Board remanded the appeal so that the Veteran could be scheduled for a Board hearing before a Veterans Law Judge.  The Board also remanded the issue of entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with directions to the agency of original jurisdiction (AOJ) that it issue a statement of the case.

In December 2016, the Veteran and his spouse testified at a Board hearing before the undersigned; a transcript is of record.

In a January 2017 statement, the Veteran wrote that he no longer wished to pursue the claim for an initial rating in excess of 10 percent for GERD.

Therefore, there was substantial compliance with the December 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to obtain outstanding treatment records.  Although there are no VA treatment records associated with the claims file, the June 2012 VA examination report noted that records from the Central Texas VA Health Care System were reviewed in connection with the examination.

VA has a duty to insure that the VA treatment records are associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claims.  In this regard, in his April 2007 claim, the Veteran indicated that he received treatment from Dr. Mansolo and the Family Medical Clinic in Leander, Texas, since 1999.  During the December 2016 hearing, the Veteran's spouse also reported treatment at Leander Primary Care.  Although the Veteran submitted a number of private treatment records, there are no treatment records from Dr. Mansolo, the Family Medical Clinic, or Leander Primary Care.  As such, the AOJ should take appropriate steps; including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file any outstanding VA treatment records.   As noted above, the June 2012 VA examination report noted that records from the Central Texas VA Health Care System were reviewed.  

2.  Ask the Veteran to authorize VA to obtain any outstanding private medical records, to specifically include records from Dr. Mansolo, the Family Medical Clinic in Leander, Texas, and the Leander Family Clinic, as well as any outstanding records from Seton Healthcare Network, Austin Gastroenterology, Austin Endoscopy Center, and Austin Radiological Association.  Make at least two (2) attempts to obtain records from any identified source.  

The Veteran must be notified of any requested records that cannot be obtained; the efforts made to obtain the records; and what further actions will be taken.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




